Name: Commission Regulation (EEC) No 2869/87 of 25 September 1987 amending Regulation No 225/67/EEC on detailed rules for determining the world market price for oil seeds
 Type: Regulation
 Subject Matter: prices
 Date Published: nan

 No L 273/ 16 Official Journal of the European Communities 26. 9 . 87 COMMISSION REGULATION (EEC) No 2869/87 of 25 September 1987 amending Regulation No 225/67/EEC on detailed rules for determining the world market price for oil seeds which the target price was fixed, they are to be adjusted on the basis of the coefficients of equivalence shown in the Annex ; whereas world market prices have changed to an extent that calls for a fresh fixing at the coefficients of equivalence ; Whereas, by Regulation (EEC) No 1917/87 0, the Council fixed, for the 1987/88 marketing year, the target price for sunflower seeds with a moisture content of 9 % ; whereas the relevant coefficients of equivalence which are set out in the Annex to Regulation No 225/67/EEC and which have been fixed for sunflower seeds with a mois ­ ture content of 10 % should be adjusted for that mar ­ keting year ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 191 5/87 (2), Having regard to Council Regulation No 115/67/EEC of 6 June 1967 laying down criteria for determining world market prices for oil seeds and fixing the frontier crossing point (3), as last amended by Regulation (EEC) No 1983/82 (4), and in particular Article 7 thereof, Whereas Article 3 of Commission Regulation (EEC) No 225/67/EEC (*), as last amended by Regulation (EEC) No 2284/86 (6), provides that, where the offers and quotations relate to a quality other than the standard quality for HAS ADOPTED THIS REGULATION : Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Article 1 The table in Annex I to Regulation No 225/67/EEC is hereby replaced by the following : XECU/100 kg) l Coefficient of equivalence Amount to be deducted from the price Amount to be added to the price A. Rape seed from :  Canada  other third countries B. Sunflower seeds from :  United States of America or Canada  other third countries 0,429 ¢ 0,246 1,741 (') or 0,960 1,675 0 or 1,195 (') To be applied from 1 April 1987 to prices recorded for determination of the world market price before the date of entry into force of this Regulation for the 1987/88 marketing year.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 183, 3 . 7. 1987, p . 7 . (3) OJ No 111 , 10 . 6. 1967, p . 2196/67. (4) OJ No L 215, 23 . 7 . 1982, p. 6 . O OJ No 136, 30 . 6 . 1967, p . 2919/67. (6) OJ No L 200, 23 . 7. 1986, p . 16 . 0 OJ No L 183, 3 . 7 . 1987, p . 14 . 26. 9 . 87 Official Journal of the European Communities No L 273/17 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 September 1987. For the Commission Frans ANDRIESSEN Vice-President